Title: To Thomas Jefferson from William Tatham, 21 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir
                     
                            Norfolk 21st. July 1807.half past 12 o Clock,
                        
                        Capt. Decatur & Capt. Hull will be with me tomorrow, at Lynhaven, in order to examine that place touching
                            the Gun boat service: My whale boat, which arrived here yesterday morning at two O’Clock, will therefore return to meet
                            them in Lynhaven; without pursuing her intended destination to Cape Charles, & its neighbourhood, at present.
                        I regret that a severe rain, all this Forenoon, has so procrastinated business in this place that it is
                            impossible for me, I fear, to be at Lynhaven in time to return you this days facts there, by my daily express, in time for
                            the mail; & This more particularly because it is rumoured, (on accounts said to be from Lynhaven to day) that there were
                            Seven British Ships at Anchor in that Bay this morning, & that they have sent several vessels to Hallifax.—I will
                            endeavour to get the Post-Master to keep the Mail open to your dispatches till the hour of dispatching the Stage; &
                            shall be off immediately, to observe & send to you the truth in their affair—I
                                am &c
                        
                            Wm Tatham
                            
                        
                        
                            P.S. I shall be compelled to draw arms for my boats &c, as my men refuse to keep watch without;
                                & grumble at being exposed, without the means of defense. I trust this step will meet Your approbation, as it is
                                essential to the ends given me in charge.
                     I have the honor to be Sir Yr. H Servt
                        
                        
                            Wm Tatham
                     
                        
                    